DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/1/2021 was entered.  Claims 1-18 and 20-34 remain pending in the application, claim 19 has been canceled, and claims 35-39 are new with support from fig 5a and ¶64.   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 20 and 21 are objected to because of the following informalities:  The word reflection is spelled wrong.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-9, 11-18, 20, 25-35, and 38-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2014/0125991).

Regarding Claim 1: Johnson teaches an optical device configured to monitor the wavelength of incident light (fig 4) comprising: a first etalon (372) comprising a first reflector (378) and a second reflector (380) and an optical cavity there between (372) the optical cavity of the first etalon having a first optical path length and comprising a first material wherein a transmission spectrum of the first etalon has a plurality of peaks (¶55); a second etalon (376) comprising a first reflector (378) and a second reflector (380) and an optical cavity there between (376) the optical cavity of the second etalon having a second optical path length and comprising a second material wherein a transmission spectrum of the second etalon has a plurality of peaks (¶54-56 and 62); and an optical element configured to direct a first portion of the incident light to the first etalon and a second portion of the incident light to the second etalon (400), wherein a variation of the effective refractive index of the first material with respect to temperature is different from a variation of the effective refractive index of the second material with respect to temperature (¶59, 62), and wherein said first optical path length and second optical path are configured so as to provide a phase shift between the plurality of peaks in the transmission spectrum of the first etalon and the second etalon (¶62, fig 4).  
Regarding Claim 5: Johnson discloses the invention as described in Claim 1 and further teaches a temperature control system (190) configured to change the temperature of at least one of the first or second etalon (¶59). 
Regarding Claim 6: Johnson discloses the invention as described in Claim 6 and further teaches a temperature control system (190) configured to change the temperature of the first and second etalon (¶59).
Regarding Claim 7: Johnson discloses the invention as described in Claim 5 and further teaches wherein the temperature control system further comprises a thermoelectric cooler thermally coupled to at least one of the first etalon or second etalon (450, ¶59). 
Regarding Claim 8: Johnson discloses the invention as described in Claim 7 and further teaches a temperature sensor thermally coupled to at least the first etalon or the second etalon (392, ¶59). 
Regarding Claim 9
Regarding Claim 11: Johnson discloses the invention as described in Claim 1 and further teaches a thermal base (366) where the first and second etalons are disposed on the thermal base (fig 4). 
Regarding Claim 12: Johnson discloses the invention as described in Claim 11 and further suggests that the thermal base comprises a thermally conductive material (¶59 and 66, it would not work if the bench was not thermally conductive).  
Regarding Claim 13: Johnson discloses the invention as described in Claim 11 and further teaches wherein the thermal base is thermally coupled to a thermoelectric cooler (450) and a thermal sensor (392, ¶59 and 66, it wouldn’t work if the bench wasn’t thermally coupled).  
Regarding Claim 14: Johnson discloses the invention as described in Claim 13 and further teaches a temperature controller (190) configured to maintain the thermal base at a desired temperature such that the first etalon and second etalon are both maintained at the desired temperature (¶59).  
Regarding Claim 15: Johnson discloses the invention as described in Claim 5, and further teaches wherein the temperature control system is configured to change the phase shift between the plurality of peaks in the transmission spectrum of the first etalon and the plurality of peaks in the transmission spectrum of the second etalon by changing the temperature of at least one of the first and second etalon to increase wavelength sensitivity or wavelength resolution of the optical device (¶62).
Regarding Claim 16: Johnson discloses the invention as described in Claim 1 and further teaches a first photodetector configured to measure light reflected from the first etalon (386) and a second photodetector configured to measure light reflected from the second etalon (390).  
Regarding Claim 17: Johnson discloses the invention as described in Claim 1 and further teaches a first photodetector configured to measure light transmitted from the first etalon (386) and a second photodetector configured to measure light transmitted from the second etalon (390).  
Regarding Claim 18: Johnson discloses the invention as described in Claim 1 and further teaches a first photodetector configured to measure light transmitted from the first etalon (386) and a second photodetector configured to measure light reflected from the second etalon (390).  
Regarding Claim 20: Johnson teaches an optical device configured to monitor the wavelength of incident light (fig 4) comprising: a first optical cavity (372) comprising a first material (¶55), the first optical cavity bound by a pair of reflective surfaces (378, 380) configured to receive light at a first angle of 
Regarding Claim 25: Johnson discloses the invention as described in Claim 20 and further teaches a temperature controller (190) configured to change the temperature of at least one of the first or second optical cavity (¶59). 
Regarding Claim 26: Johnson discloses the invention as described in Claim 20 and further teaches wherein the first optical cavity and the second optical cavity are disposed on a thermal base (366).  
Regarding Claim 27: Johnson discloses the invention as described in Claim 26 and further teaches a temperature sensor thermally coupled to the thermal base (392); a thermoelectric cooler thermally coupled to the thermal base (450); and a temperature controller (190) configured to maintain the thermal base at a desired temperature (¶59). 
Regarding Claim 28: Johnson discloses the invention as described in Claim 27 and further teaches wherein the temperature controller is configured to change the temperature of the thermal base from a first temperature to a second temperature (¶59, 62). 
Regarding Claim 29: Johnson discloses the invention as described in Claim 28 and further teaches wherein a thermal response of the first material is different from a thermal response of the second material such that the plurality of peaks in the transmission spectrum of the first optical cavity are further shifted with respect to a plurality of peaks in the transmission spectrum of the second optical cavity 
Regarding Claim 30: Johnson teaches an optical device configured to monitor the wavelength of incident light (fig 4) the optical device comprising: a first optical cavity comprising a first material (372, ¶55), the first optical cavity bound by a pair of reflective surfaces (378, 380); a second optical cavity (376) comprising a second material different from the first material (¶62) the second optical cavity bound by a pair of reflective surfaces (378, 380); an optical element configured to direct a first portion of the incident light to the first optical cavity and a second portion of the incident light to the second optical cavity (400), a first photodetector disposed with respect to the first optical cavity to receive light therefrom (386); a second photodetector disposed with respect to the second optical cavity to receive light therefrom (390); and a temperature controller (190) configured to change the temperature of at least one of the first or second optical cavity (¶59).  
Regarding Claim 31: Johnson discloses the invention as described in Claim 30 and further teaches wherein a plurality of peaks in the transmission spectrum of the first optical cavity are shifted with respect to a plurality of peaks in the transmission spectrum of the second optical cavity in wavelength space in response to a change in temperature of at least one of the first and second optical cavity (¶62).
Regarding Claim 32: Johnson discloses the invention as described in Claim 30 and further teaches wherein the first optical cavity and the second optical cavity are disposed on a common thermal base (366). 
Regarding Claim 33: Johnson discloses the invention as described in Claim 32 and further teaches wherein the common thermal base is thermally coupled to a thermoelectric cooler (450, ¶64)
Regarding Claim 34: Johnson discloses the invention as described in Claim 33 and further teaches wherein the temperature controller (190) is configured to provide signals to the thermoelectric cooler (450) to maintain the common thermal base (366) at a common temperature such that the first optical cavity and the second optical cavity are maintained at the common temperature (¶59, 64).  
Regarding Claim 35
Regarding Claim 38: Johnson discloses the invention as described in Claim 20 and further teaches wherein the optical element configured to direct a first portion of the incident light to the first optical cavity and a second portion of incident light to the second optical cavity comprises a beam splitter (¶65).  
Regarding Claim 39: Johnson discloses the invention as described in Claim 30 and further teaches wherein the optical element configured to direct a first portion of the incident light to the first optical cavity and a second portion of incident light to the second optical cavity comprises a beam splitter (¶65).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2014/0125991). 
Regarding Claims 2-4: Johnson discloses the invention as described in Claim 1 but does not specifically teach the phase shift being greater than 0 degrees and less than or equal to about 20 degrees, greater than or equal to 70 degrees and less than or equal to about 110 degrees, or greater than or equal to 160 degrees and less than or equal to 200 degrees. However, Johnson teaches the ability to temperature tune the system and change the phase of one signal with respect to the other (¶62).  The decision to make the phase shift within the claimed ranges is a design choice for optimization.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 

Claims 10, 21, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2014/0125991) in view of McDonald et al (US 2002/0172239), previously cited.  
Regarding Claim 10: Johnson discloses the invention as described in Claim 8 but does not specifically teach the temperature sensor being a thermistor or thermocouple.  However, in a similar field of endeavor, McDonald teaches the use of a thermistor as a temperature sensor (¶84).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Johnson with the thermistor of McDonald for the purpose of monitoring the temperature (¶84).  
Regarding Claim 21: Johnson discloses the invention as described in Claim 20 but does not specifically teach wherein the location of the maxima of the plurality of peaks in the transmission or reflection spectrum of the second optical cavity coincide with the location of the plurality of peaks in the transmission or reflection spectrum of the first optical cavity having a slope greater than the slope at the maxima.  However, in a similar field of endeavor, McDonald teaches the location of the maxima of the plurality of peaks in the transmission spectrum of the second optical cavity coincide with the location of the plurality of peaks in the transmission spectrum of the first optical cavity having a slope greater than the slope at the maxima (fig 2a).  It would have been obvious to one of ordinary skill in the art before the effective filing date to try to provide the device of Johnson with the transmission peaks of McDonald for the purpose of providing selective wavelength tuning (¶43).  In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  This claim limitation is a functional result of the materials, temperature, optical thickness, and other unclaimed variables.  
Regarding Claim 36: Johnson discloses the invention as described in Claim 1 but does not specifically teach where the first etalon has a free spectral range, the second etalon has a free spectral range, and the difference between the first and second free spectral ranges is less than 10%.  However, in a similar field of endeavor, McDonald teaches first and second etalons with free spectral ranges with a small difference (¶50-51). It would have been obvious to one of ordinary skill in the art before the effective In re Aller, 105 USPQ 233 (C.C.P.A. 1955).    
Regarding Claim 37: Johnson discloses the invention as described in Claim 1 but does not specifically teach where the first etalon has a free spectral range, the second etalon has a free spectral range, and the difference between the first and second free spectral ranges is less than 1%.  However, in a similar field of endeavor, McDonald teaches first and second etalons with free spectral ranges with a small difference (¶50-51). It would have been obvious to one of ordinary skill in the art before the effective filing date to try to provide the device of Johnson with the minimal difference in free spectral ranges of McDonald for the purpose of providing selective wavelength tuning (¶43). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955).    

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2014/0125991) in view of Mueller-Wirts (US 6,178,002), previously cited.  
Regarding Claim 22: Johnson in view of Mueller-Wirts discloses the invention as described in Claim 20, but does not specifically teach a third and fourth photodetector.  However, in a similar field of endeavor, Mueller-Wirts teaches a third photodetector disposed with respect to the first optical cavity (PDA1) and a fourth photodetector disposed with respect to the second optical cavity (PDB1). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Johnson with the additional photodetectors of Mueller-Wirts for the purpose of obtaining electronic signals for detection and rapid correction of laser frequency (abstract). Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378 (CCPA 1960).
Regarding Claim 23: Johnson in view of Mueller-Wirts discloses the invention as described in Claim 22, and Mueller-Wirts further teaches wherein the first photodetector is configured to receive light 
Regarding Claim 24: Johnson in view of Mueller-Wirts discloses the invention as described in Claim 22, and Mueller-Wirts further teaches wherein the second photodetector is configured to receive light reflected from the second optical cavity (PDB2) and the fourth photodetector is configured to receive light transmitted through the second optical cavity (PDB1; col 5 lines 47-65).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jiang (US 2017/0261669) teach a first and second optical cavity configured to receive light at an angle (figure 7 and paragraph 44) and may be relevant for future amendments to claim 20.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/18/2021